Citation Nr: 0816862	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than November 
20, 2000 for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 
15, 2004 for the grant of service connection for cerebral 
vascular disease.

3.  Entitlement to an effective date earlier than November 
15, 2004 for the grant of service connection for coronary 
artery disease.

4.  Entitlement to an effective date earlier than November 
15, 2004 for the grants of service connection for peripheral 
vascular disease of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in July 
2005, February 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2008, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1. The veteran did not timely appeal a January 2002 rating 
decision with respect to the assignment of an effective date 
of November 20, 2000 for the grant of service connection for 
PTSD.

2.  In December 2005, the veteran submitted a claim for an 
earlier effective date for the award of service connection 
for PTSD.

3.  The current appeal does not involve an allegation that 
the January 2002 rating decision is based on clear and 
unmistakable error. 

4.  A June 2003 rating decision that denied service 
connection for a heart condition and residuals of a stroke 
was not timely appealed.

5.  A November 15, 2004 statement was the first request to 
reopen the veteran's claim for a heart condition and 
residuals of a stroke and construed as a claim of service 
connection for peripheral vascular disease of the lower 
extremities.


CONCLUSIONS OF LAW

1.  The veteran has failed to advance an allegation of fact 
or law upon which relief may be granted for the issue of 
entitlement to an effective date earlier than November 20, 
2000 for the grant of service connection for PTSD.  38 
U.S.C.A. § 7105(d)(5) (West 2002).

2.  The criteria for an effective date earlier than November 
15, 2004, for the grants of service connection for cerebral 
vascular disease, coronary artery disease, and peripheral 
vascular disease of the lower extremities have not been met. 
38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  The Board observes that there is 
no additional evidence or information that could possibly 
substantiate a claim for an effective date prior to November 
15, 2004 for the grants of service connection for cerebral 
vascular disease, coronary artery disease, and peripheral 
vascular disease of the lower extremities.  The United States 
Court of Appeals for Veterans Claims has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  That court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

With respect to VA's duty to assist, the service medical 
records, VA medical records, and Social Security 
Administration records, have been obtained and associated 
with the claims file.  The veteran was also afforded an 
opportunity to testify at a personal hearing.  

II.	Earlier Effective Date

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. 38 C.F.R. § 3.155.




a.	PTSD

A January 2002 rating decision granted service connection for 
PTSD and assigned a 50 percent evaluation effective November 
20, 2000.  The veteran did not appeal this decision with 
respect to the effective date assigned for PTSD.  In December 
2005, the veteran submitted a claim for an earlier effective 
date for the award of service connection for PTSD.  

Since the veteran did not allege clear and unmistakable error 
(CUE) in the January 2002 rating decision, this claim can 
only be construed as a claim of entitlement to an earlier 
effective date for the grant of service connection for PTSD.  

The veteran's December 2005 attempt to obtain an earlier 
effective date than that already assigned for the award of 
service connection for PTSD is legally precluded.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Court has held that 
final decisions cannot be revisited, except under clearly 
defined and limited circumstances.  Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).  The Court has applied Cook by 
holding that the only way to review final decisions is either 
by a claim of CUE or through the submission of new and 
material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006); Dicarlo v. Nicholson, 20 Vet. App. 52 (2006).  

The Board acknowledges that the RO improperly adjudicated the 
veteran's December 2005 claim as a free-standing claim for an 
earlier effective date.  However, the Court has emphasized 
that there is no such legal creature as a free-standing 
"finality claim."  Dicarlo, 20 Vet. App. at 57.  In Rudd, 
the Court held that, if a claimant wishes to obtain an 
effective date earlier than that assigned in an RO decision, 
the claimant must file a timely appeal as to that decision. 
Otherwise, the decision becomes final and the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error.  The current 
claim is clearly a free-standing claim for an earlier 
effective date.

In conclusion, since the January 2002 rating decision is 
final with respect to the effective date assigned for PTSD, 
and since neither the veteran nor his representative has 
alleged CUE with respect to that decision, the Board is 
without jurisdiction to review the January 2002 rating 
decision with respect to the effective date assigned for the 
award of service connection for PTSD.  Dicarlo, 20 Vet. App. 
57-58.  The Court has held that the proper disposition of a 
free-standing claim for an earlier effective date claim is 
dismissal.  Rudd, 20 Vet. App. at 300.  Therefore, the Board 
is authorized to dismiss any appeal that fails to allege an 
error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.302.  Accordingly, this appeal is dismissed.

b.	Cerebral vascular disease, coronary artery disease, 
and peripheral vascular disease of the lower 
extremities

Historically, the veteran's original application for 
compensation was received in May 1967.  An application for 
compensation was received in February 1974.  This application 
also identified no heart or vascular disorders.  In September 
1982, the veteran submitted a claim for increased rating for 
service-connected disabilities.  The veteran's claims dated 
in May 1967, February 1974, and September 1982 identified no 
heart or vascular disorders.    

In September 1995, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, indicating that on August 12, 
1987, he had a heart attack and on August 30, 1995, he had a 
stroke.  A September 1995 communication from the veteran's 
representative noted, "For the record, this service 
contacted the veteran on September 28, 1995 to verify how he 
was claiming the heart attack and stroke.  The veteran 
verified the information concerning the heart attack and 
stroke are purely informational and are not claimed as 
service connected or non-service connected conditions."

The September 1995 correspondence from the veteran regarding 
his heart and vascular conditions could have possible been 
construed as a claim for service connection had it not been 
for the veteran's representative who clearly stated that it 
was not a claim for service connection.  However, even 
assuming that this correspondence was a pending claim for the 
veteran's heart and vascular conditions, as will be discussed 
below, these issues were addressed in a June 2003 rating 
decision that was not appealed.

In September 1996, the veteran submitted a written statement 
explaining the reason it took so long to respond to the 
January 1996 rating decision was because he had a stint put 
in his heart and a double aortic bypass done.

The September 1996 correspondence cannot be construed as a 
claim for service connection as it was actually a notice of 
disagreement with a January 1996 rating decision.  The 
veteran only mentioned his heart condition as a reason why he 
had taken so long to submit his notice of disagreement.  
However, even assuming that this correspondence was a pending 
claim for the veteran's heart condition, this issue was 
addressed in the June 2003 rating decision that was not 
appealed.
  
On November 20, 2000, the veteran submitted an application 
for compensation which identified a heart condition.  A 
January 2002 rating decision denied service connection for a 
heart condition.  In September 2002, the veteran disagreed 
with the rating decision with respect to denial of service 
connection for a heart condition.  However, the veteran 
specifically stated that the statement was not a request for 
an appeal but for a decision based on the existing medical 
records that pertain to his heart condition.  Thus, the Board 
finds that the veteran did not appeal the January 2002 rating 
decision.  

In December 2002, the veteran submitted a statement asking 
for VA's help and identifying a heart condition, artery 
disease, stroke, and noting that both legs and feet are numb 
and tingling.  A June 2003 rating decision denied service 
connection for heart condition and residuals of a stroke.  On 
November 15, 2004, the RO received the veteran's untimely 
appeal with respect to the June 2003 rating decision.  Thus, 
the Board finds that the veteran did not appeal the June 2003 
rating decision and that the November 15, 2004 correspondence 
was correctly construed as a request to reopen the veteran's 
claims for service connection for heart attack and residuals 
of stroke.  The statement was also construed as a claim for 
service connection for peripheral vascular disease of the 
lower extremities.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  The 
law provides that if new and material evidence is presented 
or secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

As noted above, the effective date of an award based on the 
receipt of new and material evidence in a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

The January 2002 and June 2003 rating decisions are final, in 
the absence of CUE.  In addition, VA did not receive any 
correspondence or communication evidencing the veteran's 
intention to reopen claim for service connection for cerebral 
vascular disease, coronary artery disease, and peripheral 
vascular disease of the lower extremities after the June 2003 
rating decision and prior to November 15, 2004.

The legal criteria pertaining to the assignment of an 
effective date for service connection are controlling in this 
case; accordingly, an earlier effective date for the grant of 
service connection for cerebral vascular disease, coronary 
artery disease, and peripheral vascular disease of the lower 
extremities cannot be assigned. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Thus, the correct effective date for the 
grants of service connection for cerebral vascular disease, 
coronary artery disease, and peripheral vascular disease of 
the lower extremities is November 15, 2004.  

  
ORDER

Entitlement to an effective date earlier than November 20, 
2000 for the grant of service connection for PTSD is 
dismissed.

Entitlement to an effective date earlier than November 15, 
2004 for the grant of 


service connection for cerebral vascular disease is denied.

Entitlement to an effective date earlier than November 15, 
2004 for the grant of service connection for coronary artery 
disease is denied.

Entitlement to an effective date earlier than November 15, 
2004 for the grants of service connection for peripheral 
vascular disease of the lower extremities is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


